Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


AFTER-FINAL AMENDMENT
The after-final amendments filed Dec 21, 2021 to the claims have been entered.



Allowable Subject Matter
Claims 2-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 2, the claimed: hardware circuitry operatively coupled to the memory and configured to determine intersections between a ray defined in a ray coordinate space and primitives in the primitive range; and when the ray is determined to intersect an edge or vertex shared by N primitives, where N > 1, select less than N primitives to report based on a tie- breaking rule that compares vertex values of vertices shared by the N primitives in the ray coordinate space in combination with the other claimed features.

As per independent claim 8, the claimed: projection circuitry configured to project vertex values of primitives in the primitive range received from the memory into a 2D coordinate space of a ray; and intersection test circuitry coupled to the projection circuitry and configured to determine intersections between the ray and primitives in the primitive range based on the projected vertex values and to report, when the ray is determined to intersect an edge or vertex shared by a plurality of primitives, a single primitive of the plurality of primitives based on a comparison of the projected vertex values of the plurality of primitives in combination with the other claimed features.

As per independent claim 11, the claimed: tie breaking hardware configured to report a single surface from multiple geometric surfaces based on a comparison of vertex values of the multiple geometric surfaces projected info a two-dimensional coordinate space, when the ray-surface testing hardware determines the ray intersects each of the multiple geometric surfaces at an edge or vertex shared by the multiple geometric surfaces in combination with the other claimed features.

As per independent claim 14, the claimed: when the ray is determined to intersect the edge or vertex shared by N primitives, push intersection information for less than N primitives sharing the edge or vertex onto a stack based on comparing vertex locations of vertices shared by the N primitives are transformed into a two-dimensional coordinate space; and report, to the processor, intersection information in the stack in combination with the other claimed features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699